 



LANCE, INC.
2007 Annual Performance Incentive Plan for Officers

             
Purposes and Introduction
  The 2007 Annual Performance Incentive Plan provides for Performance Awards
under the Lance, Inc. 2007 Key Employee Incentive Plan (the “Incentive Plan”).
Except as otherwise expressly defined herein, capitalized terms shall be as
defined in the Incentive Plan.
 
           
 
  The primary purposes of the 2007 Annual Performance Incentive Plan for
Officers (the “2007 Plan”) are to:
 
           
 
    •     Motivate behaviors that lead to the successful achievement of specific
sales, financial and operations goals that support Lance’s stated business
strategy.
 
           
 
    •     Emphasize link between participants’ performance and rewards for
meeting predetermined, specific goals.
 
           
 
    •     Focus participant’s attention on operational effectiveness from both
an earnings and an investment perspective.
 
           
 
    •     Promote the performance orientation at Lance and communicate to
employees that greater responsibility carries greater rewards.
 
           
 
  For 2007, participants will be eligible to earn incentive awards based on the
performance measures listed on Exhibit A hereto and defined as follows:
 
           
 
    1.     Corporate Earnings Per Share (“Corporate EPS”) is defined as the
fully diluted earnings per share of the Company for the 2007 fiscal year,
excluding special items, which are significant one-time income or expense items.
 
           
 
    2.     Net Sales Dollars is defined as sales and other operating revenue,
net of returns, allowances, discounts and other sales deduction items.
 
           
 
    3.     Economic Profit is defined as net operating profit after income
taxes, less cost of capital charge of 9.0% on average capital employed.
 
           
 
  To achieve the maximum motivational impact, plan goals and the awards that
will be received for meeting those goals will be communicated to participants as
soon as practical after the 2007 Plan is approved by the Compensation Committee
of the Board of Directors.

 



--------------------------------------------------------------------------------



 



     
 
  Each participant will be assigned a Target Incentive, stated as a percent of
base salary. The Target Incentive Award, or a greater or lesser amount, will be
earned at the end of the Plan Year based on the attainment of predetermined
goals.
 
   
 
  Base salary shall be the annual rate of base compensation for the Plan Year
which is set no later than April of such Plan Year; provided that for any award
intended to satisfy the Performance-Based Exception, base salary shall be the
annual rate of base compensation for the Plan Year which is set no later than
March 31 of such Plan Year.
 
   
 
  Not later than 75 days after fiscal year-end, 100% of the awards earned will
be payable to participants in cash.
 
   
Plan Year
  The period over which performance will be measured is the Company’s 2007
fiscal year (the “Plan Year”).
 
   
Eligibility and Participation
  Eligibility in the Plan is limited to Officers of Lance who are key to Lance’s
success. The Compensation Committee of the Board of Directors will review and
approve participants nominated by the President and Chief Executive Officer.
Participation in one year does not guarantee participation in a following year,
but instead will be reevaluated and determined on an annual basis.
 
   
 
  Participants in the Plan may not participate in any other annual incentive
plan (e.g., sales incentives, etc.) offered by Lance or its affiliates.
Exhibit B includes the list of 2007 participants approved by the Compensation
Committee at its February 8, 2007 meeting.
 
   
Target Incentive
Awards
  Each participant will be assigned a Target Incentive expressed as a percentage
of his or her base salary. Participants may be assigned Target Incentives by
position, by salary level or based on other factors as determined by the
Compensation Committee.
 
   
 
  Target Incentives will be reevaluated at least every other year, if not
annually. If the job responsibilities of a position change during the year, or
base salary is increased significantly, the Target Incentive shall be revised as
appropriate.
 
   
 
  Exhibit B lists the Target Incentive for each participant for the Plan Year.
Target Incentives will be communicated to each participant as close to the
beginning of the year as practicable, in writing. Final awards will be
calculated by multiplying each participant’s Target Incentive by the appropriate
percentage (based on performance for the year, as described below).

2



--------------------------------------------------------------------------------



 



     
Performance Measures and Award Funding
  The 2007 performance measures are on Exhibit A attached hereto.

                                              Threshold     Target     Maximum  
 
  Award Level Funded     50 %     100 %     200 %

         
 
  Percent of payout will be determined on a straight line basis from Threshold
to Target and from Target to Maximum. There will be no payout unless the
Threshold for the applicable performance measure is reached. The payout for Net
Sales Dollars will not exceed Threshold unless Corporate EPS equals or exceeds
Threshold.
 
       
 
  The performance measures will be communicated to each participant as soon as
practicable after they have been established. Final Target Incentive Awards will
be calculated after the Compensation Committee has reviewed the Company’s
audited financial statements for 2007 and determined the performance level
achieved.
 
       
 
  Threshold, Target and Maximum levels will be defined at the beginning of each
Plan Year for each performance measure.
 
       
 
  The following definitions for the terms Maximum, Target and Threshold should
help set the goals for each year, as well as evaluate the payouts:
 
       
 
  •   Maximum: Excellent; deserves an above-market incentive
 
       
 
  •   Target: Normal or expected performance; deserves market-level incentive
 
       
 
  •   Threshold: Lowest level of performance deserving payment above base
salary; deserves below-market incentive
 
       
Individual
Performance
  Each Officer will receive 45% of his or her Target Incentive Award based on
Corporate Earnings Per Share, 35% of his or her Target Incentive Award based on
Net Sales Dollars and 20% of his or her Target Incentive Award based on Economic
Profit.
 
       
Form and Timing of Payments
  Final award payments will be made in cash as soon as practicable after award
amounts are approved by the Compensation Committee of the Board of Directors,
generally within 75 days after the end of the Company’s 2007 fiscal year. All
awards will be rounded to the nearest $100.
 
       
Change in Status
  An employee hired into an eligible position during the Plan Year may
participate in the Plan for the balance of the Plan Year on a pro rata basis.
 
       
Certain Terminations of Employment
  In the event a participant voluntarily terminates employment (other than
Retirement) or is terminated involuntarily before the payment date, any Award
will be forfeited. In the event of death, Disability or Retirement, the award
will be paid on a pro rata basis at the higher of the Target Incentive

3



--------------------------------------------------------------------------------



 



     
 
  or actual performance after the end of the Plan Year. Awards otherwise will be
calculated on the same basis as for other participants.
 
   
Change In
Control
  In the event of a Change in Control, pro rata payouts will be made at the
greater of (1) Target Incentives or (2) actual results for the year-to-date,
based on the number of days in the Plan Year preceding the Change in Control.
Payouts will be made within 30 days after the relevant transaction has been
completed.
 
   
Withholding
  The Company shall withhold from award payments any Federal, foreign, state or
local income or other taxes required to be withheld.
 
   
Communications
  Progress reports should be made to participants quarterly showing the
year-to-date performance results and the percentage of Target Incentives that
would be earned if results remain at that level for the entire year.
 
   
Executive Officers
  Notwithstanding any provisions to the contrary above, participation, Target
Incentive Awards and prorations for executive officers, including the President
and Chief Executive Officer, shall be approved by the Compensation Committee.
 
   
Stockholder Approval
  The 2007 Plan and the awards hereunder are made pursuant to the Incentive
Plan, which is subject to approval by the Company’s stockholders at the Annual
Meeting of Stockholders to be held on April 26, 2007. Any award made under the
2007 Plan before the Incentive Plan is approved by the Company’s stockholders is
conditioned upon such approval and will be null and void if the Incentive Plan
is not so approved.
 
   
Governance
  The Compensation Committee of the Board of Directors of Lance, Inc. is
ultimately responsible for the administration and governance of the Plan.
Actions requiring Committee approval include final determination of plan
eligibility and participation, identification of performance measures,
performance objectives and final award determination. The Committee shall adjust
any award due to extraordinary events such as acquisitions, dispositions,
discontinued operations, required accounting adjustments or similar events; all
as specified in Section 11(d) of the Incentive Plan. The decisions of the
Committee shall be conclusive and binding on all participants.

4



--------------------------------------------------------------------------------



 



Exhibit A
Performance Measures
($ in millions, except Corporate EPS)

                  Performance Measure   Weight   Threshold   Target   Maximum  
Corporate EPS*   45%   $0.70   $0.80   $1.11  
Net Sales Dollars*   35%   $**   $**   $**  
Economic Profit*   20%   $**   $**   $**

 

*   Excludes special items and discontinued operations   **   These performance
objectives are omitted because they are based on our confidential and
competitively sensitive business plans and we believe disclosure of the
objectives would likely result in substantial harm to our competitive positions.
We view the target performance objectives to be achievable if we generally meet
our operating plans for 2007.





--------------------------------------------------------------------------------



 



Exhibit B

                              Award   Target Name   Title   Percentage  
Incentive  

David V. Singer
  President and Chief Executive Officer     100 %   $ 550,000  
 
                   
R. D. Puckett
  Executive Vice President, Chief Financial Officer, Treasurer and Secretary    
50 %   $ 183,750  
 
                   
G. A. Patcha
  Senior Vice President — Sales and Marketing     * %   $ *  
 
                   
E. D. Leake
  Vice President — Human Resources     50 %   $ 112,500  
 
                   
B. W. Thompson
  Vice President — Supply Chain     50 %   $ 137,500  
 
                   
F. I. Lewis
  Vice President — Sales     50 %   $ 132,600  
 
                   
H. D. Fields
  Vice President — Corporate     * %   $ *  
 
                   
M. E. Wicklund
  Controller and Assistant Secretary     * %   $ *  

 

*   Amounts are omitted for participants other than the Chief Executive Officer,
Chief Financial Officer and the Executive Officers who are named in the Summary
Compensation Table of the Company’s Proxy Statement for the 2007 Annual Meeting
of Stockholders.

6